HOLSTEIN, Judge,
concurring.
I concur fully in the result reached in the majority opinion. However, I respectfully disagree with the statement that Craig-head and Goldey axe irreconcilable with Gohn, McCammon, P.K.A., and Stuart. Craighead and Goldey are distinguishable in that both were commenced as motions to remove children from the State pursuant to § 452.377. That statute was designed to provide an expeditious method for permitting a custodial parent to obtain judicial permission to remove children from the State and protect the visitation rights of a noncustodial parent. If a noncustodial parent desires to use such motion as a vehicle to modify custody, Craighead and Goldey require the noncustodial parent to strictly comply with the pleading requirements necessary to commence an action to modify the decree of dissolution. The salutary result is to discourage the delay, expense, and stress caused by a full-blown trial on a motion to modify, merely because a custodial parent has complied with § 452.377. I would limit the holding in Goldey and *628Craighead to cases commenced as motions pursuant to that statute.